Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of species (2) form group (I) in the reply filed on 08/05/2022, and elected species (a) form group (II) over the phone on 08/10/2022 is acknowledged, the election of species (2) and (a) are drawn to claims 1-21.

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “a fetus” in line 4 should be amended to read –the fetus--.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “skin” in line 10 should be amended to read –the skin--.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the phrase “skin” in line 2 should be amended to read –the skin--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “skin” in line 2 should be amended to read –the skin--.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  the phrase “condition” in line 4 should be amended to read –the condition--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the skin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the patient” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the attachment hook" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the blood" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the blood" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the mother" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the blood" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulbrich et al (US 5,062,426).

As to claim 19, Ulbrich discloses a method for monitoring a condition of a fetus (abstract, col.2-33) comprising:
rotating an attachment portion of a sensor unit to secure the sensor unit to the skin of the fetus and to bring a sensor of the sensor unit into engagement with the fetus (spiral electrode 19 of sensing system 14 must be rotated to be inserted and securely affixed to the fetal scalp, col.4, lines 1-10), the sensor configured to generate sensor data pertaining to a condition of the fetus and communicate the sensor data to a processor (processor 17, col.3, lines 53-55 and col.4, lines 10-17, fig.1);
positioning a reference sensor on the skin of the mother of the fetus (leg plate/reference plate 11 attached to skin/leg 12 of the mother, col.3, lines 55-61, fig.1), the reference sensor configured to generate reference data against which the sensor data is compared (comparing fetal sensor data and reference sensor data to differentiate between fetal and maternal heart beats, col.1, lines 25-40, col.3, lines 56-60, the leg plate 1 also functions as a circuit junction for interconnecting other components of a fetal heart rate monitoring system, col.3, lines 49-55) and communicate the reference data to the processor (communicating all data to processing circuit 17, col.4, fig.1); and
determining, by the processor, the condition of the fetus based at least in part on the sensor data and the reference data (col.1, lines 25-40, col.3, lines 56-60, col.3, lines 49-55 and col.4, lines 10-17).

As to claim 20, Ulbrich discloses the method, wherein the condition of the fetus is at least one of a blood pH level, blood bicarbonate level, blood oxygen saturation level, heart rate, and temperature (monitoring the heart rate of the fetal, col.3-4).

As to claim 21, Ulbrich discloses the method, wherein rotating the attachment portion to secure the sensor unit to the skin of the fetus brings the sensor into fluid communication with the blood of the fetus (when electrode 19 is rotated to be inserted into the scalp or the other parts of the fetus tissue will inherently be in communication with the blood of the fetus, col.4, lines 1-10, as best seen in fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Ulbrich et al (US 5,062,426), in view of Morgan et al (US 2020/0268292).

As to claim 1, Ulbrich discloses an apparatus for monitoring a physiological condition of a fetus in utero (the apparatus in fig.1, abstract, and col.3-4) comprising:
a body having an attachment portion (body of cylinder 22, having spiral barb electrode 19, col.4, lines 1-10, fig.1), the attachment portion configured to be inserted into the skin of a fetus to affix the body to the fetus;
a sensor configured to generate sensor data corresponding to the physiological condition of the fetus (sensing device 14 having electrode 19 generates heart rate data of the fetus, col.3-4) and mounted to a portion of the attachment portion which is inserted into the skin of the patient to affix the body to the fetus (the spiral barb shape of electrode 19 is mounted at the end of cylinder 22 is inserted and affixed to the fetus scalp, col.4, lines 1-10, fig.1); and
a reference sensor (leg plate/reference plate 11 attached to skin/leg 12 of the mother, col.3, lines 55-61, fig.1) configured to generate reference data against which sensor data is compared (comparing fetal sensor data and reference sensor data to differentiate between fetal and maternal heart beats, col.1, lines 25-40, col.3, lines 56-60, the leg plate 1 also functions as a circuit junction for interconnecting other components of a fetal heart rate monitoring system, col.3, lines 49-55), the reference sensor positioned remote from the body and configured to engage an outer surface of a portion of skin (leg plate 11 is placed to the skin of a maternal outside the uterus remote to sensing device 14, col.3, lines 55-61 and col.6, lines 12-25, fig.1-6).
Ulbrich discloses the apparatus as claimed above, but failed to explicitly teach the sensor is an ion-sensitive field-effect transistor sensor.
However Morgan discloses an analogous system for monitoring intra-uterine physiological parameters (par.22, par.43 and par.81), wherein the system/device comprises a PH sensor, such as, ion-sensitive field-effect transistor sensor (ISFET sensor, par.21, par.31, and par.81).

Since ISFET sensors are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include an ISFET sensor and/or substitute the electrode taught by Ulbrich’s invention, with ISFET sensor, as taught by Morgan’s invention, to measure PH level of a fetus/mammal inside the uterus, in order to provide more accurate and reliable data about the fetus/mammal condition, as taught by Morgan’s invention (par.22, par.43 and par.81).

As to claim 2, Ulbrich discloses the apparatus, further comprising a processor communicatively coupled to the sensor and the reference sensor (processor 17, col.3, lines 53-55 and col.4, lines 10-17, fig.1), the processor configured to receive the sensor data and the reference data and determine the physiological condition of the patient based at least on part on the sensor data and the reference data (col.1, lines 25-40, col.3, lines 56-60, col.3, lines 49-55 and col.4, lines 10-17).

As to claims 3 and 10, Ulbrich discloses the apparatus, wherein the skin the reference sensor engages is the skin of a second patient (leg plate/reference plate 11 is attached to skin/leg 12 of the mother, col.3, lines 55-61 and col.6, lines 12-25, fig.1-6).

As to claim 4, Ulbrich discloses the apparatus, wherein the reference sensor is held in engagement with the portion of skin via at least one of a strap, an adhesive, and a tape (adhesive, col.6, lines 12-25).

As to claim 5, Ulbrich discloses the apparatus, wherein the attachment portion includes a segment of wire formed into a hook (the distal barb shape of electrode 19 is in a shape of a hook, col.4, line 1-5, fig.1).

As to claim 6, Ulbrich discloses the apparatus, wherein the attachment portion includes a helical wire (electrode 19 is a small spiral shaped barb, col.4, lines 1-5, fig.1).

As to claim 7, Ulbrich discloses the apparatus, wherein the sensor is mounted proximal to a tip of the hook (the whole spiral barb shape is the sensing electrode, the Examiner respectfully notes that the sensing portion of electrode 19 is mounted everywhere along the whole length of the spiral barb, including proximal to the tip).

As to claim 8, Ulbrich discloses the apparatus, wherein the attachment hook is rotated to cause the hook to pierce the skin and insert the portion of the hook into the skin of the fetus to secure the body thereto (the spiral electrode 19 must be rotated to insert the barb and securely affix the electrode to the fetal scalp, col.4, lines 1-10).

As to claim 9, Ulbrich discloses the apparatus, wherein the reference sensor is removable from engagement with the outer surface of skin while the sensor remains coupled to the fetus (the adhesive of leg plate 11 can be dis-engaged from the mother’s leg, while sensing device 14 is still inserted and affixed to the fetus scalp, fig.1).

As to claims 11 and 18, Ulbrich discloses the apparatus, further comprising a probe extending from the surface of the body and configured to pierce the skin of the fetus when the body is secured/affixed to the fetus by the attachment hook (the spiral barb electrode 19 is extending from cylinder 22, and is inserted and securely affixed to the fetal scalp, col.4, lines 1-10), the sensor mounted to a surface of the probe and configured to be brought into fluid communication with the blood of the fetus when the body is secured to the fetus (when electrode 19 is rotated to be inserted into the scalp or the other parts of the fetus tissue will inherently be in communication with the blood of the fetus, col.4, lines 1-10, as best seen in fig.1).

As to claim 13, Ulbrich discloses the apparatus, wherein the attachment portion is a probe having a tip configured to pierce the skin of the patient (the sharp barbed shape of electrode/probe 19 is inserted and securely affixed to the fetus scalp, col.4, lines 1-10, fig.1), the sensor mounted proximal the tip of the probe (the whole spiral barb shape is the sensing electrode, the Examiner respectfully notes that the sensing portion of electrode 19 is mounted everywhere along the whole length of the spiral barb, including proximal to the tip).

As to claim 14, Ulbrich discloses the apparatus, wherein the probe is substantially cone shaped (the cone shape of the distal end of the barb of electrode 19, col.4, lines 1-3, as best seen in fig.1).

As to claim 15, a fetal condition monitoring device comprising the apparatus of claim 1 and further comprising a display screen configured to display information based at least in part on the sensor data (display 18, col.4, lines 10-17, fig.1).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being obvious over Ulbrich et al (US 5,062,426) and Morgan et al (US 2020/0268292), in further view of Ater et al (US 2016/0270658).

Ulbrich discloses the invention substantially as claimed above, but failed to teach the device further comprising a pressure catheter including a tube and one or more sensors coupled to the tube to determine contraction pressure and amniotic fluid analyte monitoring based on lactate or lactic acid.

However Ater discloses an analogous fetus/mammal monitoring during labor (abstract, par.48, fig.1), wherein the device further comprising a pressure catheter including a tube and one or more sensors coupled to the tube (intrauterine pressure catheter (IUP) having pressure sensors, par.93) to determine contraction pressure and amniotic fluid analyte monitoring based on lactate or lactic acid (“IUPC” as used herein can refer to a device placed into the amniotic space during labor in order to measure the strength of uterine contractions, par.93, end of par.106).

Since pressure catheters are well-known to monitor uterine contractions along with fetus scalp sensors (par.114), so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include a pressure catheter in Ulbrich’s invention, as taught by Ater’s invention, without changing its respective function of monitoring the contraction pressure of a mother in labor, to prevent fetal brain injuries from excessive pressure due to contractions, as taught by Ater’s invention (par.48-49).

Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791